Exhibit 10.1
 
SIXTH AMENDMENT TO
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Sixth Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is entered this 7th day of December, 2010 (the “Effective Date”),
by and between Far East Energy Corporation, a Nevada corporation (the
“Company”), and Michael R. McElwrath (“Executive”).
 
RECITALS
 
WHEREAS, the Company and Executive entered into that certain Amended and
Restated Employment Agreement dated as of December 23, 2004 (as further amended
through the fifth amendment thereto, the “Existing Agreement”); and
 
WHEREAS, the Company and Executive desire to amend the Existing Agreement on the
terms herein provided.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements of the parties herein contained, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
Section 1.01. Capitalized terms used in this Amendment that are not defined
herein shall have the meanings ascribed thereto in the Existing Agreement.
 
ARTICLE II
 
Amendments
 
Section 2.01. Section 1. Section 1 of the Existing Agreement is hereby amended
and restated to read in its entirety as follows:
 
“1.           Term.  The term of employment under this Agreement shall commence
and this Agreement shall be effective as of December 23, 2004, and shall
terminate on October 13, 2013, unless sooner terminated in accordance with the
terms hereof (the “Term”).  In addition, upon mutual agreement of the Company
and Executive, this Agreement may be extended on the same terms and conditions
for such period as the parties may agree.”
 
Section 2.02. Section 3.  Section 3 of the Existing Agreement is hereby amended
and restated to read in its entirety as follows:
 
“3.           Compensation; Benefits. During the Term, Executive shall receive
an annual base salary of not less than $225,000 on or before December 31, 2004
and not less than $236,250 on or after January 1, 2005, payable in equal
semi-monthly installments (the “Base Salary”). In addition to the Base Salary,
during the Term, Executive shall be eligible to receive performance bonuses
payable on or before the 13th day of October and April of each year (each such
six month period herein referred to as the “Bonus Period”), with the performance
criteria to be established by the Compensation Committee of Company (or the
Board, if the Company does not have a Compensation Committee) in discussions
with Executive (each a “Bonus”). The performance criteria for the Bonus shall be
established and delivered in writing to Executive no later than the first
business day of the applicable Bonus Period.  At least annually, but no later
than the 1st day of October of each year, the Compensation Committee (or the
Board, if the Company does not have a Compensation Committee) shall review the
Base Salary, Bonus and other compensation of Executive based upon performance
and other factors deemed appropriate by the Compensation Committee (or the
Board, if the Company does not have a Compensation Committee) and make such
increases, supplemental bonus payments, or other incentive awards as it deems
fit.   Notwithstanding the foregoing, in no event will the Base Salary be less
than an annual rate of $225,000 on or before December 31, 2004 and less than an
annual rate of $236,250 on or after January 1, 2005.  In addition to the Base
Salary, any Bonus and other compensation described in this Section 3, Executive
shall be entitled to receive any benefits and fringes (whether subsidized in
part, or paid for in full by Company) including, but not limited to, medical,
dental, life and disability insurance, and 401(k) Savings and Retirement Plan
which Company now or in the future pays or subsidizes for any of its
professional/technical or management employees, or employees in the same class
as Executive.”
 

--------------------------------------------------------------------------------


 
Section 2.03. Section 5.  Clause (iii) of Section 5(d) of the Existing Agreement
is hereby amended and restated to read in its entirety as follows: “(iii) the
Company reduces Executive’s Base Salary;”.
 
ARTICLE III
 
Miscellaneous
 
Section 3.01. Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Existing Agreement.  Except as expressly modified and superseded by
this Amendment, the Company and Executive each hereby (a) ratifies and confirms
the Existing Agreement, (b) agrees that the same shall continue in full force
and effect, and (c) agrees that the same are the legal, valid and binding
obligations of the Company and Executive, enforceable against the Company and
Executive in accordance with their respective terms.
 
Section 3.02. Severability.  If, for any reason, any provision of this Amendment
is held invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the full extent consistent with law, continue in full force and effect.  In
addition, if any provision of this Amendment shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Amendment, shall, to the full extent consistent with law, continue in
full force and effect.  If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.
 
2

--------------------------------------------------------------------------------


 
Section 3.03. Headings.  The headings of Sections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Amendment.
 
Section 3.04. Governing Law.  This Amendment has been executed and delivered in
the State of Texas, and its validity, interpretation, performance and
enforcement, and all disputes and controversies related hereto or arising
herefrom, shall be governed by the laws of Texas, without giving effect to any
principles of conflicts of law that would apply any other law.
 
Section 3.05. Withholding.  All amounts paid pursuant to this Amendment shall be
subject to withholding for taxes (federal, state, local or otherwise) to the
extent required by applicable law.
 
Section 3.06. Counterparts.  This Amendment may be executed in counterparts,
each of which, when taken together, shall constitute one original Amendment.
 
Section 3.07. Waiver.  No term or condition of this Amendment shall be deemed to
have been waived, nor shall there be any estoppel against the enforcement of any
provision of this Amendment or the Existing Agreement, except by written
instrument of the party charged with such waiver or estoppel.  No such written
waiver shall be deemed a continuing waiver unless specifically stated therein,
and each such waiver shall operate only as to the specific term or condition
waived and shall not constitute a waiver of such term or condition for the
future or as to any act other than that specifically waived.
 
Section 3.08. Entire Agreement.  The Existing Agreement and this Amendment,
together, contain the entire understanding between the parties hereto and
supersede any prior employment agreement between the Company or any predecessor
of the Company and Executive, except that this Amendment shall not affect or
operate to reduce any benefit or compensation inuring to Executive of a kind
elsewhere provided and not expressly provided for in the Existing Agreement or
this Amendment.
 
[remainder of page intentionally left blank; signatures appear on following
page(s)]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused its duly authorized officer or
director to execute and attest to this Amendment, and Executive has placed this
signature hereon, effective as of the date below.
 
FAR EAST ENERGY CORPORATION
 
 
 

            By: 
/s/ Bruce N. Huff
   
Date:  December 7, 2010
   
Bruce N. Huff
   
 
   
Chief Financial Officer
   
 
 


 
 
EXECUTIVE:




 

         
/s/ Michael R. McElwrath
   
Date:  December 7, 2010
 
Michael R. McElwrath
   
 
 


4

--------------------------------------------------------------------------------




 